      Case 1:21-mj-00134-RMM Document 9 Filed 05/24/21 Page 1 of 3




                          UNITED STATES DISTRICT
                         COURT FOR THE DISTRICT OF
                                COLUMBIA


UNITED STATES OF AMERICA                         :
                                                 :
       v.                                        : CRIMINAL NO. 21-mj-134
                                                 :
BRANDON STRAKA,                                  :
    Defendant.                                   :


    CONSENT MOTION TO CONTINUE PRELIMINARY HEARING AND FOR
                       EXCLUDABLE DELAY

       The United States of America, by and through its attorney, the United States Attorney

for the District of Columbia, respectfully files this Consent Motion to Continue the Preliminary

Hearing in the above-captioned matter to August 25, 2021. The Government and the defendant

agree that there is good cause to extend the complaint in this case from May 25, 2021 to August

25, 2021, and to adjourn the preliminary hearing in this case to August 25, 2021. Defendant

concurs in this request and agrees that it is in his best interest. In support thereof, the

government states as follows:

   1. The government and counsel for the defendant have conferred, and are continuing to

       communicate in an effort to resolve this matter. The current restrictions on counsel,

       particularly those impacting defense counsel’s ability to communicate with his client,

       have slowed this process. The parties agree that the complaint will remain in full force

       and effect through the new date of August 25, 2021. The parties agree that this

       stipulation and any order resulting therefrom shall not affect any previous order of

       pretrial detention or pretrial release.

   2. The parties, therefore, would respectfully request that the preliminary hearing and the
                                                 1
Case 1:21-mj-00134-RMM Document 9 Filed 05/24/21 Page 2 of 3



 date by which an information or an indictment must be filed be continued until August

 25, 2021. The parties agree that the failure to grant this continuance “would deny

 counsel for the defendant . . . the reasonable time necessary for effective preparation,

 taking into account the exercise of due diligence,” 18 U.S.C. § 3161(h)(7)(B)(iv).

 Therefore, “the ends of justice served by the granting of such continuance [will]

 outweigh the best interests of the public and the defendant in a speedy trial,” 18 U.S.C.

 § 3161(h)(7)(A), and the parties request an order to that end. The parties agree that

 pursuant to 18 U.S.C. § 3161, the time from May 25, 2021 through August 25, 2021

 shall be excluded in computing the date for speedy trial in this case.




                                       2
       Case 1:21-mj-00134-RMM Document 9 Filed 05/24/21 Page 3 of 3




Wherefore, the parties respectfully request that the Court continue the Preliminary Hearing in

this matter until August 25, 2021.

                                     Respectfully submitted,

                                     CHANNING PHILLIPS
                                     ACTING UNITED STATES ATTORNEY

                             By:     /s/ April N. Russo
                                     April N. Russo
                                     Assistant United States Attorney
                                     PA Bar No. 313475
                                     U.S. Attorney’s Office
                                     555 4th Street, N.W.
                                     Washington, D.C. 20530
                                     202-252-1717
                                     april.russo@usdoj.gov




                                              3
